FILED
                             NOT FOR PUBLICATION                            AUG 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LUIS ENRIQUE MEJIA,                              Nos. 14-71461
                                                      14-72750
               Petitioner,
                                                 Agency No. A044-287-827
 v.

LORETTA E. LYNCH, Attorney General,              MEMORANDUM*

               Respondent.


                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      In these consolidated petitions for review, Luis Enrique Mejia, a native and

citizen of El Salvador, petitions for review of the Board of Immigration Appeals’

(“BIA”) orders denying his motion to reopen deportation proceedings (No. 14-

71461), and denying his subsequent motion to reconsider (No. 14-72750). We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen or to reconsider. Mohammed v. Gonzales, 400 F.3d
785, 791 (9th Cir. 2005). We deny the petitions for review.

       The BIA did not abuse its discretion in denying Mejia’s motion to reopen as

untimely, where he filed the motion eleven years after his final order of removal.

See 8 C.F.R. § 1003.2(c)(2) (requiring motions to reopen not qualifying for an

exception to comply with the general 90-day filing deadline). Mejia failed to show

the due diligence required for equitable tolling of the filing deadline and has not

established that any statutory or regulatory exception to the filing deadline applies.

See 8 U.S.C. § 1229a(c)(7)(C); 8 C.F.R. § 1003.2(c)(3) (setting forth exceptions to

the filing deadlines for motions to reopen); Avagyan v. Holder, 646 F.3d 672, 679

(9th Cir. 2011) (equitable tolling is available to an alien who is prevented from

timely filing a motion to reopen due to deception, fraud or error, as long as the

alien exercises due diligence in discovering such circumstances).

       Contrary to Mejia’s contention, the government’s decision not to oppose his

motion to reopen does not render the motion exempt from the statutory time

limitations. Cf. 8 C.F.R. § 1003.2(c)(3)(iii) (providing for an exception to the

filing deadline where the motion to reopen is “[a]greed upon by all parties and

jointly filed”).


                                           2                          14-71461 & 14-72750
      The BIA correctly applied the appropriate legal standards, and provided a

reasoned explanation for denying the motion to reopen. See 8 C.F.R. § 1003.2;

Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (“What is required is

merely that [the BIA] consider the issues raised, and announce its decision in terms

sufficient to enable a reviewing court to perceive that it has heard and thought and

not merely reacted.” (citation and quotation marks omitted)).

      The BIA also did not abuse its discretion in denying Mejia’s motion to

reconsider its denial of his motion to reopen, where he did not establish any error

of law or fact in the BIA’s decision that warranted reopening. See 8 C.F.R.

§ 1003.23(b)(2).

      In light of this disposition, we need not reach Mejia’s remaining contentions

regarding his eligibility for adjustment of status or a waiver, or whether the BIA

should have weighed certain equities.

      PETITIONS FOR REVIEW DENIED.




                                          3                          14-71461 & 14-72750